 LOCAL 833267Local833, International Union,United Automobile,Aircraft andAgricultural ImplementWorkers of America(UAW-AFL-CIO), International Union,United Automobile,Aircraft andAgricultural ImplementWorkers of America(UAW-AFL-CIO) ; Local 2, American Federation of State, County, andMunicipal Employees,AFL-CIO;Milwaukee County DistrictCouncil No. 48,AFL-CIO;and Local 139, International Unionof Operating Engineers,AFL-CIOandPaper Makers Import-ing Co.,Inc. and Hammill&Gillespie,Inc.Case No. 13-CC-110.July 24,1956DECISION AND ORDERUpon charges duly filed on August 4, 1955, and amended on Au-gust 23, 1955, by Paper Makers Importing Co., Inc., herein calledPaper Makers, and Hammill & Gillespie, Inc., herein called Hammill,the General Counsel for the National Labor Relations Board, hereincalled the General Counsel, by the Regional Director for the Thir-teenth Region, issued a complaint dated August 23, 1955, againstLocal 2, American Federation of State, County, and Municipal Em-ployees,AFL-CIO ; Milwaukee County District Council No. 48,AFL-CIO ; and Local 139, International Union of Operating Engi-neers, AFL-CIO, herein called collectively the Respondents,' allegingthat the Respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Sections8 (b) (4) (A) and 2 (6) and (7) of the Act. Copies of the com-plaint, the charges, and notice of hearing Were duly served upon theRespondents and the Charging Parties.With respect to the unfair labor practices, the complaint allegedin substance that on or about July 7, 1955, the Respondents inducedor encouraged employees of the city of Milwaukee, Wisconsin, toengage in strikes or concerted refusals in the course_of their employ-ment to transport or otherwise handle material or commodities or toperform services with an object of forcing or requiring the city ofMilwaukee and other employers to cease using, selling, handling, trans-porting, or otherwise dealing in the products of Kohler Co., Kohler,Wisconsin, herein called Kohler, or to cease doing business withKohler and other employers.On or about September 13, 1955, theRespondents filed an answer denying the material allegations of thecomplaint and averring as a separate defense that the city of Mil-' On August 30, 1955,the Board issued a Decision and Order disposing of the issuesinvolved in the charges against Local 833, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-AFL-CIO) and Inter-national Union, United Automobile, Aircraft and Agricultural ImplementWorkers ofAmerica (UAW-AFL--CIO).116 NLRB No. 37. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDwaukee and the Milwaukee Harbor Commission are not "employers"or "persons" and their employees not "employees" within the mean-ing of the Act.Thereafter, on September 30, 1955, all parties entered into a stipu-lation setting forth an agreed statement of facts.The stipulationprovides that the parties waive their rights to a hearing, to the issu-ance of a Trial Examiner's Intermediate Report and RecommendedOrder, to the filing of exceptions, and to oral argument before theBoard absent Board direction of such argument. It also providesthat the entire record of the proceeding shall consist of the stipula-tion, the charge and the amended charges, affidavits of service of thecharge and amended charges, complaint, notice of hearing hereon,affidavits of service of complaint and notice of hearing thereon, andthe Respondents' answer to the complaint.The stipulation furtherprovides that upon such stipulation and the record herein providedand on the receipt of briefs from the parties, the Board may makefindings of fact and conclusions of law, and may issue its Decisionand Order as if the same facts had been adduced after hearing, Inter-mediate Report, exceptions, and oral argument before the Board.By an Order issued on October 11, 1955, the Board approved theaforesaid stipulation, made it a part of the record herein and trans-ferred the matter to and continued it before the Board. On February28, 1956, upon its own motion, the Board heard oral argument inwhich the General Counsel and the Respondents participated.Upon the basis of the aforesaid stipulation, and the entire recordin the case, including the briefs filed by the parties and the oral argu-ment, the Board makes the following :FINDINGS OF FACTI.THE BIISINESS OF THE COMPANIES INVOLVED(a)Kohler, a Wisconsin corporation with its principal office andmanufacturing plant located at Kohler, Wisconsin, is engaged in themanufacture and sale of plumbing fixtures, heating equipment, elec-trical appliances, and related products. In the conduct of its busi-ness,Kohler annually sells and ships manufactured products valuedatmore than $1,000,000 directly outside the State.(b)Paper Makers, a corporation with its principal office at Easton,Pennsylvania, is an importer of products, including china clay, fromvarious countries.It sells these products throughout the UnitedStates.During the past year, Paper Makers imported into the UnitedStates from foreign countries products valued at more than $1,000,000.(c)Hammill, a corporation with its principal office at New York,New York, is an importer of products, including china clay, fromvarious countries.It sells these products throughout the United LOCAL 833269States.During the past year, Hammill imported into the UnitedStates from foreign countries products valued at more than $1,000,000.We find that Kohler, Paper Makers, and Hammill are, and at alltimes material herein have been, engaged in commerce within themeaning of Section 2 (6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction in this case.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 2, American Federation of State, County, and MunicipalEmployees, AFL-CIO, herein called Local 2; 2 Milwaukee CountyDistrict Council No. 48, AFL-CIO, herein called District Council;and Local 139, International Union of Operating Engineers, AFL-CIO, herein called Local 139, are labor organizations within the mean-ing of Section 2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESSince on or about April 5, 1954, Local 833, International Union,United Automobile, Aircraft and Agricultural Implement Workersof America (UAW-AFL-CIO), herein called Local 833, and In-ternationalUnion, United Automobile, Aircraft and AgriculturalImplement Workers of America (UAW-AFL-CIO), herein calledUAW-AFL-CIO, have been engaged in a labor dispute with Kohlerand in connection therewith have picketed the latter's plant facilitiesat Kohler, Wisconsin.The city of Milwaukee, Wisconsin, a municipal corporation, owns,and through its Board of Harbor Commissioners, operates the docksand facilities for loading and unloading ships at the port of Milwaukee.In this operation the city employs laborers represented by RespondentLocal 2, which is affiliated with Respondent District Council, andcrane operators represented by Respondent Local 139.On or about July 7, 1955, the M.. S.Fosswmdocked at- the port ofMilwaukee with a cargo of china clay consigned to Paper Makers andHammill and destined for transshipment by rail to Kohler, inKohler, .Wisconsin.Local 833 and UAW-AFL-CIO picketed thedock where theFossutrnwas berthed. In support of this action andto prevent the delivery of the china clay to Kohler; the RespondentUnions induced and encouraged the dock employees of the city ofMilwaukee not to unload theFosswmfor the admitted purpose offorcing the city to cease handling, transporting, or otherwise dealingin the products of or for Kohler, and to cease doing business with that2 Theparties stipulatedthatLocal 2 Is a labor organization within the meaning ofSection 2 (5) of theAct,withoutindicating the composition of its membership.Forthe purposes of this Decisionand Orderwe assumethat Local2's membership comprisesalso individuals who are employeeswithinthe meaning of Section 2 (3). SeeDi GiorgioFruit Corporation,etal. v. N.L R. B.,191F. 2d 642(C. A., D. C.)cert. denied342 U. S.869. 270'DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany. As a consequence of the dockworkers' refusal to unload theship, theFossumleft the port of Milwaukee on July 8, 1955, with thecargo still on board.Contentions of the PartiesThe General Counsel contends that the city of Milwaukee fallswithin the scope of the phrase "any employer" as used in Section 8(b) (4) (A) of the Act and that the inducement of the dockworkersand crane operators employed by the city to quit work in aid of thedispute between other labor organizations and Kohler was thereforeviolative of that section of the Act.The Respondents, on the otherhand, deny that the dockworkers are "employees of any employer"within the meaning of the Act and therefore assert that the Respond-ents' conduct cannot be found unlawful. The parties appear to agreethat the Respondents' conduct would constitute a violation of Sec-tion 8 (b) (4) (A) if the dockworkers induced and encouraged notto handle cargo destined for Kohler are "employees of any employer."DiscussionSection 8 (b) (4) (A) provides, in relevant part, that it shall bean unfair labor practice for a labor organization or its agents to in-duce or encourage "the employees of any employer" to engage in awork stoppage where an object thereof is to force or require "anyemployer or other person" to cease handling the products of anyother producer, processor, or manufacturer or to cease doing businesswith "any other person."The terms "employee," "employer," and"person" are defined in the Act as follows :Sec. 2.When used in this Act-(1) The term "person" includes one or more individuals, labororganizations, partnerships, associations, corporations, legal rep--resentatives, trustees, trustees- in bankruptcy or receivers.(2)The term "employer" includes any person acting as anagent of an employer, directly or indirectly, but shall not in-clude . . . any State or political subdivision thereof... .(3)The term "employee" shall include any employee, andshall not be limited to the employees of a particular employer, .. .but shall not include . . . any individual employed by an em-ployer subject to the Railway Labor Act, ... or by any other-person who is not an employer as herein defined.The parties have "stipulated that the city of Milwaukee is a mu-nicipal corporation.It is therefore a "political subdivision" of theState ofWisconsin and as such is specifically excluded from the.definition of "employer" contained in Section 2 (2) of the Act. Con- LOCAL 833271sequently, the dockworkers employed by the Milwaukee municipalityare not "employees" as defined in Section 2 (3) because they areemployed by a "person who is not an employer" as defined in Section2 (2).The General Counsel contends, however, that these definitionsdo not control the meaning of the term "employer" as used in Sec-tion 8 (b) (4) (A). He argues that in excluding public instrumentali-tiesfrom the definition of "employer," Congress intended to bar theBoard from regulating the labor relations of employees of govern-mental bodies, but that it did not intend to exclude such bodies fromthe operation of Section 8 (b) (4) (A) because in the latter, Con-gress used the phrase "any employer" rather than "employer" thusintending to encompass employers in the genericsense asdistinguishedfrom the limited class defined in Section 2 (2) of the Act. TheGeneral Counsel has thus substantially adopted the reasoning of theFifth Circuit Court of Appeals in theInternational RiceMillingcase,3 inwhich the court, reversing the Board, held that railroadswere covered by the term "any employer" used in Section 8 (b) (4)(A) notwithstanding the specific exclusion of railroads from the defi-nition of "employer" contained in Section 2 (2).The court said (at pp. 24-26) :The purpose of Section 8 (b) (4) (A) and (B) is to protectcommerce from injury, impairment, and interruption, by remov-ing obstructions like the one we have here. If the Board's viewwere to prevail, the industry most directly and extensively con-cerned with commerce, the vast railroad transportation system,would be at the mercy of ambitious unions, which could use themas a meansof forcing themselves upon plants like petitionerswhere they do not have a majority status....A close reading of the language used in Section 8 (b) (4) con-vinces us that, by the use of the words "any employer," Congressintended to extend the section to any and all situations relativeto the one we have before us. In this particular section, theusageof the word "any," as applied to the term employer, isconfined solely to subsection (4).Contrasting 'the usage of theword "any," as found in subsection (4), with the use of the in-definite article "an," asused elsewhere in the section gives riseto the inference, we thinki that Congress intended the word"any" to embrace theclassof employers as a whole, and notmerely those within 'the definition of "employer," as set forththe word "employer" to mean only such employers as defined in3lnternational Rice MillingCo. Inc V. N. L.R. B.,183 F. 2d 21(C. A. 5), setting aside84 NLRB 360,reversed341 U.S. 665'(certiorari not requested for this part of the court'sdecision).'-"' 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2 (2), it would have preceded the word by the indefinitearticle "an."Since this was not done, we think it reasonable toconclude that the word "employer," as used in Section 8 (b) (4),was intended to >have a wider and more inclusive meaning thanthe definition found in Section 2 (2).A further reading of Section 8 (b) (4) (A) reveals the lan-guage "forcing or requiring ... any employer or other person tocease using, selling, handling, transporting or otherwise deal-ing . . . ." The definition of the word "person" in the Act doesnot exclude railroad companies. , The words "any employer,"'as used in Section 8 (b) (4), appear to 'us to refer to the sameemployer as described in Section 8 (b) (4) (A) by the words"any employer or other person."Thus we see the use of thewords "any employer or other person" being used to amplifyand explain the words "any employer." Since the word "person,"as defined in the Act, does not exclude the railroad companies,and since it is used here in connection with the words "any em-ployer," we think it highly persuasive of the fact that railroad,companies were not intended to be excluded from the purview ofSection 8 (l?) (4) (A) and (B) of the Act.Noscitur a sociis:the meaning of a word may be ascertained by reference to themeaning of words associated with it.In theSpryscase,4 the Board indicated its disagreement with thecourt's decision and opinion in theRice Millingcase.We have care-fully reexamined the court's opinion and are constrained once again toexpress our disagreement with it.We further note that in its con-sideration of the problem, that court failed to take into account asecond hurdle in the definition of "employees."Unless the persons"induced" are "employees," the inducement does not fall within the pro-scription of Section 8 (b) (4).That court's approach thus would re-quire that we ignore not only the definition of "employer" but also of"employee" in interpreting the Act.The Board's function is to carry out the mandate of Congress em-bodied in the National Labor Relations Act, as amended.The Boardcannot modify the statute to conform to its own notion of desirablepolicy.5The intent of Congress is to be derived primarily from thelanguage used.in the statute.And where the statutorylanguage isclear and unambiguous on its face, there is no room for construction,but the statute must be applied as written.6Congresshas said ex-plicitly that "when used in this Act" the terms, "employer" and "em-Sprys Electric Company,104 NLRB 1128._Colgate-Palmolive-Peet Co. v. N.L R. B.,338 U. S.355, 363.,e Osaka Shosen Kaisha Line v. United States,300,U. S. 98, 101 ;Heivering v. City BankFarmers TrustCo., 296 U. S. 85, 89;Russell Motor Car Co.v.United States,261 U. S.514, 529. LOCAL 833273ployee" shall have the meanings set out in Section 2 (2) and 2 (3),respectively.Congress has notsaidthat the definitionscontained inSection 2 were not to be applied to Section 8 (b) (4) (A). If that hadbeen its intent, it could easily have indicated as much byadding "ex-cept in Section8 (b) (4) (A)" to the phrase "When used in this Act."That Congress did not utilize this simple device ispersuasive evidencethat it intended the definitions set forth in section 2 to be appliedthroughout the Act without qualificationor exception?Moreover, the legislative history makes it clear that the exemptionof employees of railroadsand governmental instrumentalities from thescope of theAct was made primarily for the purposesof Section 8(b).The Senate version of the Taft-Hartley amendments originallyprovided only for the exemption of employees of employers subjectto the Railway Labor Act.The Senate Report gave the followingexplanation for the exemption : 8(C) The exemption of employees of employers subject to the Rail-way Labor Act is to make it perfectly clear thatin providingremedies for unfair labor practices of unions and their agentsitwas not intended to include such employees. [Emphasissupplied.]The House bill 8 exempted "any individual employed by any personother than an employer as herein defined."The House Conference report 1° sums the final version up as follows :(E) The House bill contained a clarifying provision to the ef-fect that no individual was to be considered an employee for thepurposes of the Act unless he was employed by an employer asdefined in the Act.(C) The Senate amendment excluded individuals employed byany person subject to the Railway Labor Act (one of the cate-gories of persons not treated as employers for the purposes of theAct).The conference agreement in general follows the provisions ofthe Senate amendment.It is thus manifest that Congress gave careful consideration to thescope and purpose of the exclusionary language in Section 2 (3) andthat it clearly intended to make this language applicable to Section8 (b) of the Act.7 Cf. N. L.R. B v. Dent d Russell,Ltd.,344 U. S. 375, 379."In the absence of expressed instructions,itmay be assumedthat a term is redthroughout the statute in the same sense in which it was first defined."PampungaSugar Mills v. Trinidad,279 U S 211, 2188 Sen.Rep No.105, 80thCong.,1st Sess.,19 (1947).9H R 3020, 80th Cong.,1st Sess.,5 (1947).10H. R Rep No 510, 80th Cong.,1st Sess.,31 (1947).405448-57-vol 11E19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe cannot agree that the use of the "any" preceding the word "em-ployer" in Section 8 (b) (4) has thesignificanceattributed to it bythe General Counsel in this,,case andthe courtof appealsin theRiceMillingcase."Any" is an adjective which means one indifferently outof a number."It is customarily considered to be synonymous withthe indefinite articles "a" and "an." 12"The word `any' may mean`some,' `one outof many' or may be construedto mean `all.'Ordinarilyit is usedsynonymously with `a' or `an' referring to `one."' 13Indeedthe conference report describing the operation of the newSection 8(b) (4) of the Taft-Hartley billuses "an" and"any" interchangeably,thus following the dictionary meaning of "any." 14We think that,when considered in context, the phrase "any employer"in Section 8(b)- (4) must be understoodas meaningnothing more than "any em-ployer as definedin Section2 (2) of the Act."Any other interpretation of "any employer" would result in an ex-tension of protection against secondary boycott into areas wider thanthose areas where protection is afforded against all the other conductproscribed by 8 (b),as for instance,the jurisdictional strikes pro-scribed by 8 (b) (4) (D).However concerned Congress was withsecondary boycott, there is no legislative history nor any language inthe Act other than "any employer" to show an intention to give broaderprotection against secondary boycott than against other direct in-fringements of employer's rights.And no such significance can beattributed to the word "any" consistent with the Board's interpreta-tion of its use in connection with work jurisdiction strikes. "Anyemployer" appears in 8 (b) (4) (D), but, the Board clearly would notattempt to render a determination of a jurisdictional dispute unlessit involved an employer as defined in the Act.Furthermore, to findin the word "any" appearing in 8 (b) (4) (A), a basic view that Con-gress intended to "deal a death blow to secondary boycotts" whereverfound, not only violates this limited interpretation of 8 (b) (4) (D),but would also inevitably lead us into regulation of labor relationsof employers which Congress clearly meant to exclude from our juris-diction.Thus, if a railroad employees' union, in aid of its primarydispute with Railroad A, induces employees of Railroad B or of anyother business enterprise to cease work, we would be required underthe General Counsel's view to enjoin such secondary boycott activityby the railroad employees' union.However, Section 8 (b) (4) pro-scribes only secondary boycotts conducted by a "labor organization"(or its agents).Under Section 2 (5) a railroad employees' union is11Webster's,New International Dictionary(2nd ed 1947)"According to Funk'&Wagnalls, New Standard Dictionary(1952), "any' means "one,or a portion of, indefinitely and indifferently,a , an ; some"13 People v.One 1949Buick Sedan,162 P.2d 318,320 71 Cal App 2d 160.14 FI R Rep No 510, 80th Cong, 1st Sess., 43-45 (1947). LOCAL 833275clearly not a labor organization for the purposes of the Act as no"employees" participate in it.To sustain the complaint, we wouldhave to find that, nevertheless, for the limited purposes of Section 8(b) (4) such union qualifies as a "labor organization."We are un-able to make such exception, especially because we believe that mattersaffecting railroads and railroad employees' unions properly pertainto the orbit of the instrumentalities established by Congress in theRailway Labor Act. It follows that secondary boycott by a rail-road union or union of municipal employees does not violate Section8 (b) (4) (A) even if such boycott involves inducement of employeesof neutral employers subject to the Act. Thus, it is clear that Congressleft unregulated a large area of potential secondary boycott activityand did not in fact use all the power at its command to eliminatesuch activity from the industrial scene.Accordingly we would doviolence to both the language used by Congress in the statute and thecongressional intent as revealed in the legislative history if we heldthat the provisions against secondary boycott were to be enforcedbeyond the boundaries of our ordinary exercise of jurisdiction.Further, we do not consider that the recent Supreme Court decisionin the "piggy-back" case 15 affects the above conclusion. In the"piggy-back" case, the Supreme Court decided that a railroad as a"person" may file secondary boycott charges against a labor organiza-tion.It did not decide that a railroad and,a fortiori,a municipality,is also an "employer." In fact, it carefully avoided making such de-termination; and it certainly did not decide that the terms "employer"and "person" as used in Section 8 (b) (4) (A) are synonymous, oneof the arguments advanced by the court of appeals in theRice Millingdecision to support its interpretation of the phrase "any employer."A violation of Section 8 (b) (4) (A) is made out according to thewording of the statute, when two things concur : (1) A labor organ-ization or its agent has induced or encouraged "employees of anyemployer" to engage in a strike, etc.; (2) with an object of forcingor requiring "any employer or other person" to cease handling theproducts of any other producer, etc., or to cease doing business with"any other person." It is significant that the word "person" occursonly in part (2) which deals with proscribed objectives, and not inpart (1) which sets forth the kind of, conduct which may not be usedto achieve the proscribed listed objectives.We have no right to as-sume that the omission of the term "person" from part (1) was notdeliberate and reflects only careless draftsmanship.On the contraryall the evidence is that Section 8 (b) (4) was carefully considered anddrawn. If Congress had intended "employer" and "person" to beinterchangeable wherever used in Section 8 (b) (4) '(A), it could1 Teamsters Local v. New York,N. H. & H. RR.,350 'U. S 155. 276DECISIONS OF NATIONALLABOR RELATIONS BOARDhave indicated as much by adding "or other person" to "any employer"in part (1) just as that phrase was added in part (2).The failureto do so, it seems to us, reflects Congress' intention that only induce-ment or encouragement of employees of an employer, defined as suchin Section 2 of the Act, to engage in a strike, etc., for an object pro-scribed in 8 (b) (4) (A) is unlawful. Therefore, as the city ofMilwaukee is not an "employer" and its workers are not "employees,"as those terms are defined in the Act, we find that the Respondent didnot "induce or encourage the employees of any employer" to engagein a work stoppage for an objective proscribed in Section 8 (b) (4)(A).We feel constrained to make this finding because we considerit the Board's duty to apply the Act as written. If there is disagree-ment with the result we must reach in discharging that duty, theproper forum for a change of the Act is Congress.The dissent asserts that the present decision is inconsistent with anearlier decision in this case involving Local 833, UAW-AFL-CIO,and its parent international.Both these labor organizations wereoriginally respondents in the present proceeding.They entered intoa settlement stipulation with the General Counsel and the ChargingParties providing for the entry of a consent order by the Board anda consent decree by an appropriate court of appeals.The Board ap-proved the stipulation and entered an order in the words of the stip-ulation enjoining those two labor organizations from picketing"Buteyn Construction Co., City of Milwaukee, Chicago and North-western Railway Company, or any other employer or person" for aproscribed secondary objective.However, the Board's Order specifi-cally stated that the settlement stipulation did not dispose of the is-sues involved in the charges against the present respondents.The Board's approval of the settlement stipulation in the earlieraspect of this case was madepro forma.There, none of the partiesraised, and the Board did not consider, the issue presented in thepresent case.Here, that issue was asserted as an affirmative defenseby the present Respondents.The question was reserved under theterms of the Board's Order in the settled case.We do not considerthat the routine approval of a stipulation and the embodiment of itslanguage in a Board Order constitutes a determination of an issuesuch as which we have decided in this case only after written andoral argument and exhaustive and painstaking analysis of legislativehistory and the wording of the statute.Our dissentingcolleague also ascribes to us a disregard of the pub-licwelfare in our construction of the term "any employer." It istrue, as the dissent asserts, that Section 8 (b) (4) (A) is intended toprotect public rather than private rights.16This is an unexceptionable16The quotation from Senate Report No.105 upon which the dissent relies was usedto justify the new Injunctive procedure. It was an obvious answer to anticipated criticism LOCAL 833277statement which applies as well to the whole body of the NationalLabor Relations Act-both its Wagner and Taft-Hartley Act sec-tions.17To say this, moreover, is not to confer on the Board theauthority to change the ordinary meaning of the words used in thestatute so as to outlaw conduct which the Board members may regardas undesirable from the point of view of the public interest.This isthe legislative and not the judicial or quasi-judicial approach to aproblem.Significant of the weakness of the dissent's position is thatitmakes no reference to the Act's injuction that when such words as"employer," "employee," and "person" are used in the Act they shallhave the meanings defined in Section 2.We believe that the dissent erroneously asserts that the majority'stheory of the Act would defeat the efforts of Congress to protect farm-ers from secondary boycotts.Congress was concerned with the typeof secondary boycott which occurs when a farmer drives his truckloaded with produce to the delivery point and the workers of the sec-ondary employer at the behest of a union refuse to unload the truckin order to exert pressure on the farmer to comply with certain uniondemands.18This type of secondary boycott in which the farmer is theobject of pressure exerted upon a neutral employer is very definitelywithin the scope of our interpretation of the Act for the farmer, ifthat the new bill involved reviving Government by injunction.The full quotation is asfollows :After a careful consideration of the evidence and proposals before us, the committeehas concluded that five specific practices by labor organizations and theiragents,affecting commerce, should be defined as unfair labor practices.Because of the natureof certain of these practices, especially jurisdictional disputes, and secondary boy-cotts and strikes for specifically defined objectives, the committee is convinced thatadditional procedures must be made available under the National Labor RelationsAct in order adequately to protect the public welfare which is inextricably involvedin labor disputes.Time is usually of the essence in these matters, and consequently the relativelyslow procedure of Board hearing and order, followed many months later by an en-forcing decree of the circuit court of appeals, falls short of achieving the desiredobjectives-the prompt elimination of the obstructions to the free flow of commerceand encouragement of the practice and procedure of free and private collective bargain-ing.Hence we have provided that the Board, acting in the public interest and notin vindication of purely private rights, may seek injunctive relief in the case of alltypes of unfair labor practices and that it shall also seek such relief in the case ofstrikes and boycotts defined as unfair labor practices.17Amalgamated Utility Workers V. Consolidated Edison Company of New York, Inc.,309 U. S. 261, 265.Is Di Giorgio Fruit Corp. v. N. L. R. B.,191 F. 2d 642, 644-645, 647 (C. A, D. C.)cert. denied 342 U. S. 869.According to Senator Ball : ".. . under the Hobbs Act it is necessary to prove force orviolence or threats, and unfortunately that is not the way shipments are stopped. It isby means of a secondary boycott, through economic pressure. The farmer simply is told,'O.K.If you do not go along with this, your stuff will not be unloaded when it finallygets to market.' " 93 Cong. Rec. 5069.Similarly, during the course of the same debate, Senator Taft said : ". . . we aredealingwith the checking of deliveries through secondary boycotts or jurisdictionalstrikes. . . .The trouble is that the man drives up to the delivery point, and becausethe Teamsters' union says he does not have a Teamsters' card, then the union in the plant,the unloaders, or longshoremen, or whatever they may be, will not unload his truck.That is what we are trying to reach in this case.We are dealing with the one narrowphase of secondaryboycotts and jurisdictional strikes."Idem. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot an "employer" is a "person" against whom secondary boycottaction is unlawful.19Congress was undoubtedly concerned with the plight in whichsecondary boycotts place farmers; and it effectively protectedfarmers from the sort of boycotts which it then had in mind,boycotts by teamsters, unloaders, etc.At the same time, it seemsindisputably clear that Congress did not intend to include withineither the benefits or the restrictions of the Act organizationscomposed exclusively of agricultural laborers.There is nothingto tell us whether, if Congress had noted the problem of second-ary boycotts against farmers by organizations of agriculturallaborers, it would have decided it according to its policy in re-spect to agricultural laborers or would have decided it in accord-ance with its policy in respect to the protection of farmers. Con-gress did not in terms make such a boycott an unfair laborpractice within the meaning of the statute and thus subject to thestatutory limitations and processes 2°What the court said in theDi Giorgiocase about secondary boycottsagainst farmers by organizations of agricultural laborers appliesequally to strikes against farmers by labor organizations in order toexert pressure on a primary employer or person.That was not apractical problem before the Congress, nor do we know that it is onenow.The dissent finds support for its broad interpretation of the word"any" in Section 303 (b) of the Act which provides :Whoever shall be injured in his business or property by reason ofany violation of subsection (a) may sue therefore in any districtcourt of the United States subject to the limitations and provisionsof section 301 hereof without respect to the amount in controversy,or in any other court having jurisdiction of the parties, and shallrecover the damages by him sustained and the cost of the suit.Section 303 (b) obviously deals only with procedure.We can see noconnection between the words "whoever shall be injured in his businessor property" and the phrase "any employer" used in Section 8 (b) (4)(A) and Section 303 (a) (1).All that 303 (b) means is that if thereis a violation of 303 (a) then anyone injured thereby may sue in theFederal courts.The word "whoever" neither adds to nor detracts fromthat liability.Similarly strained, it seems to us, is the reliance uponthe phrase "any injured party" drawn from a senatorial statement injustification of civil suits for secondary boycott violations.19Waialua Dairy,111 NLRB 1220.20 Ds Giorgio Fruit Corp.v.N. L. R. B.,191 F. 2d 642,647 (C. A., D. C.) cert. denied342 U. S 869. LOCAL 833279Finally, we do not agree, as the dissent asserts, that our holding con-flicts with the Supreme Court decision in the "piggy-back" case. TheSupreme Court's decision was a narrow one as pointed out above.It did not decide that there was a violation of the Act; it left thatquestion for future determination by the Board. It did, however,refer to the fact that the Massachusetts court had found that there wasno claim that the union had interfered in any way whatsoever with therailroad's employees.Although stating that since railroads are notexcluded from the Act's definition of "person," they are entitled tothe protection against the kind of unfair labor practices proscribed bySection 8 (b) (4) (A), the court did not undertake to decide preciselywhat those violations might be.Certainly it did not adopt the inter-pretation of the phrase "any employer" urged by the dissent.Accordingly, we find no violation of the Act in the Respondents' con-duct and shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER MURDOCK, concurring :I agree entirely with the decision of my colleagues in the majoritythat the city of Milwaukee is not an "employer" within the meaningof Section 8 (b) (4) (A). The reasons stated for that decision, in-cluding the most careful analysis of statutory definitions and legislativehistory, seem to me to permit no other conclusion. In view, however,of the broad interpretation of the Supreme Court's recent decision inTeamsters Local v. New York, New HavencCHartford Railroad,supra,advanced by our dissenting colleague, I wish to express my ownviews more completely on this subject.As both the majority and dissenting opinions point out, the issuebefore the Supreme Court in theTeamsterscase was whether a rail-road as a "person" could properly file a charge to invoke the processesof the Board in a secondary boycott case. In my opinion, the Courtdecided this issue alone.The Court held that the Board was notdivested of its jurisdiction over this controversy "solely because a rail-road is the complaining party."Whether or not the facts of theTeamsterscase constitute a violation of Section 8 (b) of the Act is,as the Court held, "a question for the Board to determine." I do notbelieve that the Court could have intended to deprive the Board of itsresponsibility to make this initial determination in so important amatter.The Board was not a party to the proceeding before the Courtand the Board's views, set forth fully in theAl J. Schneider Company,Inc.case, 89 NLRB 221, were apparently neither litigated nor con-sidered by the Court. In that case the Board held that a governmentalagency was neither an "employer" nor a "person" within the mean-ing of Section 8 (b) (4) (A).Contrary to our dissenting colleague, Icannot agree that the Supreme Court'sTeamstersdecision reverses 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither ofthese conclusions.Convincedof the rightness of theSchneidercase and in the absence of a specific reversal by the SupremeCourt, I adhere fullyto the views expressed in that case.MEMBER RODGERS,dissenting :s refusalto find that the Re-spondents,violated Section 8 (b) (4) (A),of the Act by inducing andencouraging the dockworkers employed by the city of Milwaukeenot to handle cargo destined for Kohler.The majority's action ispredicated upon the theory that only inducement or encouragementof employeesof an employer defined as such in Section 2 (2) of theAct, to engage in a strike, etc., for an object proscribed by Section8 (b) (4) (A) is unlawful, and, therefore, that since the city of Mil-waukee, although concededly an employer in the generally acceptedsense, is not an employerunder Section 2 (2),21 the Respondents arefree to engage in secondaryactivity against it.This is inconsistentwith the Board's earlier Decision and Order in this case disposingof the issuesinvolved in the charges against Local 833, UAW-AFL-CIO, andits parentinternational.Under that Decision and Order,which upon the petition of the Board has been enforced by the UnitedStates Circuit Court of Appeals for the Seventh Circuit, Local 833and its parent international are prohibitedfrom engaging in sec-ondary boycotts against the city of Milwaukee upon the premise thatthe city of Milwaukee is an employer entitled to the protection ofthe Act. I believe that the Board was right in its earlierdecision,and would adhere to it for the followingreasons: 221.The majority's position negates the intent of Congressin enact-ing Section 8 (b) (4) (A). As interpreted by the majority, SectionS (b) (4) (A) prohibits secondary activity only when it is directedagainst employers subject to the Act.The majority thus views thesection as having been designed merely for the protection of thoseemployers.It is clear, however, that, rather than the private inter-ests of particular employers, Congress had uppermost in its mind thepublic welfare, and that in order to protect the public from the graveinjuries consequent upon secondary boycotts, Congress sought to elimi-nate them once and for all from interstate commerce. Thus, the SenateLabor Committee reported :Because of the nature of certain of these practices, especiallyjurisdictional disputes and secondary boycotts and strikes for21The city of Milwaukee, as "a political subdivision" of the State of Wisconsin isspecifically excludedfrom Section 2 (2).2'While theearlier decisionand orderwas based upon a settlementstipulationenteredinto by the parties and approved by the Board,the stipulation necessarilyrelated only toevidentiary facts and proceduralmatters andnot to the power of the Board to protectthe city ofMilwaukee against secondaryboycotts.It is wellsettled thatthe power ofthe Board to issue cease and desist orders derives not from thestipulationbut from thestatute. LOCAL833.281specifically defined objectives, the committee is convinced thatadditional procedures must be made available under the NationalLabor Relations Actin order adequately to protect the publicwelfarewhich is inextricably involved in labor disputes. . . .Hence, we have provided that the Board,acting in the publicinterest and not in vindication of purely private rights,may seekinjunctive relief in the case of all types of unfair labor practicesand that it shall also seek such relief in the case of strikes andboycotts defined as unfair labor practices.23 [Emphasis supplied.]And its chairman, the late Senator Taft, stated in the course of legis-lative debate:It has been set forth that there are good secondary boycotts andbad secondary boycotts.Our committee heard evidence for weeksand never succeeded in having anyone tell us any difference be-tween different kinds of secondary boycotts. So we have broadenedthe provisions dealing with secondary boycotts as to make theman unfair labor practice 24The public welfare is surely no less involved in secondary boycottsat the port of Milwaukee because the port facilities are under munici-pal ownership, than it would be if the port facilities were privatelyoperated.Nor is the flow of commerce through the Milwaukee Harborany less injured or obstructed.The inescapable effect of the major-ity's position is to expose interstate commerce, whenever public own-ership is involved, to the obstacles occasioned by secondary boycotts.Under the majority's reasoning, all publicly operated instrumentalitiesof commerce thus become free and open targets for secondary boycotts.Moreover, although not directly involved in this case, the majority'stheory of the Act, it should be noted, would defeat the efforts of Con-gress to protect farmers from secondary boycotts. Legislative historyamply demonstrates thata primeobjective of Congress in prohibitingsecondary boycotts was to protect "the farmer or farmer-trucker whoare the main victims of this type of union activity." 25As a specificexample of what Congress had in mind, Senator Ball gave the situationwhere "the farmers hauling their produce [to city markets] are com-pelled to obey 100 percent every rule laid down by the Teamsters'union, or they cannot do business." 26 But in such a situation a f arm-er's employees are not employees within the meaning of the Act 21and, therefore, under the majority's reasoning, the farmer would23 Senate Report No.105 on S. 1126,p. 8 (1 Leg. Hist. 414).2193 Cong. Rec. 4323.zoSenate Report No. 105 on S. 1126, Supplemental Views, p.54 (1 Leg. Hist 460).2193 Cong. Rec.5038(2 Leg. Hiet.1351).See also 93 Cong. Rec. 3424, 343221 Section 3 (f) of the Fair Labor Standards Act, to which the Board is requested torefer in determining whether employees are agricultural laborers exempt from this Act,defines "agricultural"to include"delivery to storage or market or to carriers for trans-portation to market." 282DECISIONSOF NATIONALLABOR RELATIONS BOARDnot be an employer for purposes of Section 8 (b) (4) (A). It wouldfollow then, according to the majority, that the Teamsters' unionwould be free in a secondary boycott context to induce the farmer'semployees not to deliver his produce to market.To obtain the pro-tection of the Act, the farmer would have to contract his hauling to atrucker subject to the Act.A theory productive of such results can-not, in my opinion, reflect a proper interpretation of the Act."Courts usually will avoid interpreting a statuteso asto render itineffective, or to cause grave public injury, if there is a more reasonableinterpretation that can rightfully be adopted." 28The Board shoulddo likewise.2.The majority's position misconstrues the words "any employer"as used in Section 8 (b) (4) (A). Contrary to the majority, I agreewith the Fifth Circuit Court of Appeals that "Congress intended theword `any' to embrace the class of employers as a whole, and not merelythose within the definition of employer as set forth in Section 2 (2)of the Act."As the Fifth Circuit stated in theInternational RiceMillinqcase, in rejecting the Board's holding in that case that rail-roads are not within the purview of Section 8 (b) (4) (A) :A close reading of the language used in Section 8 (b) (4) (A)convinces us that, by the use of the words "any employer," Con-gress intended to extend the section to any and all situations rela-tive to the one we have before us. In this particular section, theusage of the word "any," as applied to the term employer, is con-filied solely to subsection (4).Contrasting the usage of the word"any," as found in subsection (4), with the use of the indefinitearticle "an," as used elsewhere in the section gives rise to theinference, we think, that Congress intended the word "any" toembrace the class of employers as whole, and not merely thosewithin the definition of "employer," as set forth in Section 2 (2)of the Act. In construing a statute, it is necessary that every wordbe given significance and effect, and every part of the statute har-monize.Thus, if Congress had intended the word "employer"to mean only such employers as defined in section 2 (2), it wouldhave preceded the word by the indefinite article "an." Sincethis was not done, we think it reasonable to conclude that the word"employer," as used in Section 8 (b) (4), was intended to havea wider and more inclusive meaning than the definition found inSection 2 (2).29-% International RiceMilling Cov.N.L R. B,183 F 2d 21, 26 (C A. 5).'91ate,natsoaal Race MailingCo v N. L.R. B., 183F. 2d 21, 25(C. A. 5).The majoiityclaimsthat the void "any"is customarily considered to be synonymouswith the indefinite articles "a" or "an"referringto one.This may be true where theword "any"is used ininterrogative or conditionalexpressionsBut see Webster'sNew LOCAL 833283That Congress intended the word "any" to embrace the class ofemployers as a whole is also demonstrated by a consideration of Sec-tion 303 of the Act.That section, which authorizes civil suits fordamages for boycotts and other unlawful combinations, used the sameterminology in defining a secondary boycott as does Section 8 (b)(4) (A).The definition of a secondary boycott under Section 303was, according to Senator Taft, intended to be "exactly the same asthe definition we had of an unfair labor practice" (namely, Section8 (b) (4) (A) ).30 It is significant, therefore, that in subparagraph(b) Section 303 gives the right to bring suit to"whoevershall be in-jured in his business or property" by a secondary boycott.Further-more, the Senate Labor Committee, in explaining the purpose ofSection 303, stated that the section was to provide for "direct suitsin the courts byany injured party."31[Emphasis supplied.]Thebreadth of the terms "whoever" 32 and "any injured party" veryplainly indicates that Congress wished the phrase "any employer"as used in Section 303, andpari passein Section 8 (b) (4) (A), tohave the broadest connotation.333. The majority's position conflicts with the decision of the SupremeCourt inTeamsters Union v. New York, New HavencCHartfordRailroad Co.,250 U. S. 155 (the so-called "piggy-back" case).Theissuein that case was whether a Massachusetts State court could en-join analleged unlawful secondary boycott by'a labor organizationsubject to the Act where the petitioner was an interstate railroadsubject to the Railway Labor Act.The alleged secondary boycottinvolved a motor carrier.The Massachusetts Supreme Court deter-mined that the State court had jurisdiction "because the Labor Man-Int.Dictionary,Second Edition(unabridged),where the word "any" is defined in itsprincipal meaning asindiscriminatelyofwhateverkind . .whichever one chancemay select . . .withthe implicationthat everyoneis open to selection without exception...every . . .indicatingthe maximum . . . all ; . . . the whole. . . .Moreover, as defined by the courts, the word "any"is usuallyequivalentto and has theforce of "every"of "all'See Wordsand Phrases,vol. 3A, pp 55-70,et seq.30 93 Cong.Rec. 5060(2 Leg Hist.1371).81 SenateReport No.105 on S. 1126,SupplementalViews, p. 54 (1 Leg Hlst.460).Foradditional legislative history showing that Congress intended Section 303 to have thebroadest coverage,see 93 Cong.Rec. 4843-46, 4858, 4872-73.31The term"whoever" as used in Section 303 has been construed as all-inclusive.United BrackifClay Workers v. Deena Artware Inc.,198 F. 2d 637, 644(C. A. 6).3a The majority claims that in failingto add thewords"other person"in part 1 ofSection 8(b) (4) (A) whichdescribes the conduct forbidden,just as it was added topart 2 which lists the objectives proscribed,Congress intended to limit "any employer" to"employer" withinthe meaning of Section 2 (2). That contention begs the question. Itpresupposes that Congress intended the term "any employer" as used in part 1 to havea restrictive meaning.But,as I have demonstrated, the term "anyemployer"is all-inclusiveof theemployer class and, therefore,there wasno need toadd "otherperson"inasmuch as that term is necessarily included in the former.On the other hand, theterm"other person"had to be added to part 2 because an individual other than anemployer may be the victim of a secondaryboycott andthe term "any person"does notnecessarily include him. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDagement Relations Act's definition of `employer,' as interpreted bythe N. L. R. B. cast doubt upon [the Railroad's] ability to obtain re-lief under that Act" (350 U. S. at p. 159).Upon review, the UnitedStates Supreme Court held that the State court could not enjoin theunion's conduct, that this Board had exclusive jurisdiction, and thatthe railroad was protected by Section 8 (b) (4) (A) of the Act.In reaching its decision, the Court has necessarily rejected the un-derlying rationale of the majority's position in this case.The major-ity refuses to protect the employer involved herein because it doesnot come within Section 2 (2) of the Act. Otherwise stated, sincethe employer is not subject to the regulatory scope of the Act, as areemployers under Section 2 (2), it is not entitled to the Act's protection.The majority thus equates the protective reach of the Act with itsregulatory scope.This is known as the "correlative rights and duties"concept of the Act which the Board first adopted in theSchneiders'case and reaffirmed in theSprys35case, relied upon by the majorityhere.It was also in reliance upon theSchneiderandSpryscasesthat the Massachusetts Supreme Court found that railroads could notobtain relief under the Act.36The Supreme Court, in reversing the Massachusetts court, has clearlyrejected the "correlative rights and duties" concept of the Act.The Court ruled instead that the protective reach of the Act is broaderthan its regulatory scope, and, therefore, that the right of an em-ployer to Board protection is in no way dependent upon that em-ployer being itself 'subject to the Act.Thus the Court stated : "It34 Al J. Schneider Co., Inc.,89 NLRB 221. In that case the Board held that a publicinstrumentality was not entitled to the protection of Section 8 (b) (4) (A). The Board,inter alia,stated, pp. 223-224 :The findings and policies of the Act demonstrate beyond a shadow of a doubt thatCongress legislated a scheme of correlative rights and duties attaching to employees,employers, and labor organizations, from which government as "employer" wasintentionally excluded.tF*iA[T]he design of the Act militates against the inclusion [of governmental agencywithin Section 8 (b) (4) (A)] and [to include it] would be productive of seriouscontradictions.ntnkttfThus, on the one hand, a governmental agency as a "person" could initiate a com-plaint proceeding against a labor organization by filing a charge under Section 10 (b)of the Act, for a labor organization under Section 8 (b) is capable of engaging inunfair labor practices.On the other hand, a labor organization could not obtainthe issuance of a complaint against a governmental agency because under Section8 (a) only an "employer" is capable of committing an unfair labor practice and, aswe have noted, a governmental agency is not an "employer" within the meaning ofthe Act.Nor could representation proceedings be sought under Section 9 of the Actfor the requisite "employer" and "employee" relationship, by statutory definition,would be nonexistent. In view of the foregoing, it is clear that the scheme andpolicy of the Act, founded upon a structure of correlative rights and duties of em-ployees, employers, and labor organizations, do not countenance the latching to itsframework of a governmental agency in the guise of "person."Sprys Electric Co.,104 NLRB 1178.NewYork, New Haven h Hartford Railroad Co. v. Jenkins,122 N E. 2d 759, 764. 'LOCAL.833285is clear that neither railroads nor their employees may carry theirgrievances with one another to the Y. L. R. B. for resolution.Butit does not follow from this that a railroad is precluded from seekingthe aid of the Board in circumstances unrelated to its employer-em-ployee relations" (350 U. S., at 159).The Court went on to state,after noting that railroads are excluded from the Act's definition ofemployer : "We do not think that by so doing Congress intended todivest the N. L. R. B. of jurisdiction over controversies otherwisewithin its competence solely because a railroad is the complainingparty.Furthermore, since railroads are not excluded from the Act'sdefinition of `person,' they are entitled to Board protection from thekind of unfair labor practice proscribed by Section 8 (b) (4) (A)"(350 U. S., at 160).That "kind of unfair labor practice" is one which involves, in thewords of the statute, the inducement or encouragement of the em-ployees of any employer.The majority claims, nonetheless, that theCourt intended to protect railroads only as "persons" and not as "em-ployers."In other words, according to the majority, a railroad isentitled under the Supreme Court's decision to protection where itis indirectly injured as in the case of secondary boycott aimed at com-pelling a customer to cease doing business with it, but not wherethe railroad is directly injured as in the case of a secondary boycottinvolving its own employees.The majority bases this contention onno more than the failure of the Supreme Court to find expressly thata railroad is also an "employer" within the meaning of Section 8 (b)(4) (A). Inasmuch as the issue before the Court was whether a rail-road may file a charge to invoke the Board's protection, and theBoard's Rules and Regulations, relied on by the Court in determiningwho may file a charge, speaks only of "any person," it was sufficient forthe Court to have found the railroad to be "a person" and it wouldhave been wholly superfluous for the Court to have gone into the "em-ployer" question.It is, therefore, not permissible to infer, as doesthe majority, that the Court did not intend to protect railroads asemployers.The more reasonable inference, particularly in view ofthe broad language of the Court that railroads "are entitled to Boardprotection from the kind of unfair labor practice proscribed by Sec-tion 8 (b) (4) (A)," is that the Supreme Court intended to protect ra 1-roads in either capacity.The majority's contention is also untenable because it would sub-stantially nullify the general principle established by the Court that.an injured party need riot be subject to the Act in order to invoke'the Board's protection.It would put a railroad in the position of 'afire department that by law is free to aid its neighbor but must standidly by when its own building is burning. I do not believe that theSupreme Court intended so paradoxical a result.The Supreme 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt's decision, in my opinion, stands for what it says-railroads,anda fortiorimunicipalities, are entitled to the Board's protectionagainstany and all secondary boycotts by labor organizations subjectto the Act 37For the foregoing reasons, I would find that the city of Milwaukeeis an "employer" within the purview of Section 8 (b) (4) (A) and,accordingly, would find the Respondents guilty of engaging in un-fair labor practices proscribed by that section.37 The majority claims that,if employers not within Section 2(2) of the Act are per-mitted to invoke the Board's protection against secondary boycotts involving their ownemployees,it follows that the Board will have to regulate the employer-employee relation-ships of parties whom Congress exempted from the regulatory scope of the Act, e. g., rail-road and railway unions.That isa non-sequiturcaused by the majority'sfailure todistinguish between the object and the subject of a secondary boycott.As used in See-tion 8(b) (4) (A) "employer"is the "object,"and "labor organization"is the subject.And, it is now well-settled under the authority of the so-called "piggy-back" case,supra,that an object of secondary activity may obtain the Board'sprotection without therebysubmitting its employer-employee relationships to the Board's regulation.So far as theBoard's regulation of secondary activity is concerned,the determining factor,once theBoard has jurisdiction over the primary employer,is as the Supreme Court indicated inthe "piggy-back" case,whether the"subject" of the secondary activity in question is alabor organization within the meaning ofthe Act.Thatfactor is,in turn,wholly inde-pendent of the status under the Act of the secondary employer involved as is shown bythe instant case where the respondents have been found to be labor organizations withinthe meaning of the Act although the secondary employer involved does not come withinSection 2(2) of the Act.Likewise without substance,is the majority's claim that unless the term "any employer"as used in Section 8(b) (4) (A) is given a restrictive meaning,the Board would have todetermine under Section 8 (b) (4) (D) jurisdictional disputes involving employers notsubject to the Act.Before the Board may determine an unfair labor practice charge, itmust have a basis for asserting jurisdiction.In secondary boycott cases,the Board underapplicable law asserts jurisdiction on the basis of the primary employer and/or thesecondary employer.If the primary employer is subject to the Act,the Board assertsjurisdiction,as it did in the instant case,even though the secondary employer is not.However,in jurisdictional disputes unaccompanied by secondary activity only primaryemployers are involved.Consequently,under such circumstances,the situation cannotarise where the Board would be determining a jurisdictional dispute involving the employer-employee relationships of parties not subjectto the Act.Moreover,where a jurisdictionaldispute is backed up by secondary activity,the secondary employer would be involved, ashere, only to the extent that it would be protected from the unlawful extension of theprimary dispute.The employer-employee relationship of the secondary employer would inno way be affected.E. I. du Pont de Nemours and Company(Dana Plant) 1andPlumbers and Steam Fitters Local UnionNo. 157, United As-sociation of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO, Petitioner.Case No. 35-RC-167. July 24, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines,hearing of-ficer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.1The name of the Employer appears as amended at the hearing.116 NLRB No. 36.